DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s response filed on 12/21/2021. Claims 1, 3-5 and 7-22 are currently presented in the instant application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5 and 7-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner Noted
Examiner have contacted and leaved the voice message to the attorney of record to discuss the double patenting rejection. However, there is no return call from the attorney of record. Therefore, the double patenting rejection is mailed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 4-5, 8 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 13-15 and 17-19 of Won et al. (U.S Patent No.: 11,228,093) in view of Tsai et al. (U.S. Patent No.: 10/158,381).
Regarding claim 1, Won disclosed all the limitations of claim 1 (see claims 1, 13-15 and 17-19), but fails to teach an antenna implemented as one of the plurality of metal rims, and connected to a first feeding unit and a second feeding unit to radiate signals through different bands. However, Tsai teaches an antenna implemented as one of the plurality of metal rims, and connected to a first feeding unit and a second feeding unit to radiate signals through different bands (see figures 1 and 11B, frame FM, FP1, FP2, col.7, ln.10-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tsai into view of Won in order to transmit and receive multi-band operations.
Regarding claims 4-5 and 8, claims 4-5 and 8 are rejected the same claims 5, 14 and 17 of Won.
Regarding claim 17, Tsai further teaches the antenna is connected to a ground at a point thereof between the first feeding unit and the second feeding unit, and wherein signals of a second band or a third band are transmitted to the antenna through the first feeding unit, and the signals of the third band are transmitted to the antenna through the second feeding unit (see figures 1, 10B, antenna 17, FP1, FP2, col.6, ln.55-67, col.7, ln.1-34).

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 13-15 and 17-19 of Won et al. (U.S Patent No.: 11,228,093) in view of Tsai et al. (U.S. Patent No.: 10/158,381) and further in view of Hu et al. (US Pub. No.: 2018/0248253, hereinafter, “Hu”).
Regarding claim 3, Tsai teaches plurality metal frame antenna support plurality frequencies range (see figures 1, 10B, antenna 17, FP1, FP2, col.6, ln.55-67, col.7, ln.1-34). Won and Tsai, in combination, fails to teaches the first antenna is configured to operate in a first band of a fifth Generation (5G) communication system, and the antenna is configured to operate in a second band higher than the first band and a third band higher than the second band. However, Hu teaches the first antenna is configured to operate in a first band of a fifth Generation (5G) communication system, and the antenna is configured to operate in a second band higher than the first band and a third band higher than the second band (see figure 6, plurality antennas 111-114, GPS, WIFI, Bluetooth  and NFC, [0040, 0053]). 5G communication system is well known. It appear to examiner select or arrange the frequency range for each antenna that in the art would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hu into view of Won and Tsai in order to support multi-band operation.


Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 13-15 and 17-19 of Won et al. (U.S Patent No.: 11,228,093) in view of Tsai et al. (U.S. Patent No.: 10/158,381) and further in view of Park et al. (US Pub. No.: 2019/0261519, hereinafter, “Park”) and in view of Han (US Patent No.: 10,708,395).
Regarding claim 7, Won and Tsai, in combine, fails to teach the antenna is disposed on a fixed portion of the electronic device corresponding to the rollable device, and wherein a driving unit that allows a display region of the rollable device to be switched between the first state and the second state is disposed on another side region of the rollable device. However, Park teaches the antenna is disposed on a fixed portion of the electronic device corresponding to the rollable device, and wherein a driving unit that allows a display region of the rollable device to be switched between the first state and the second state is disposed on another side region of the rollable device (see figures 18A, 25-27, antenna in area C in housing 2501, roller 1860, display 1830, [0289-0294, 0329-0331]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Park into view of Won and Tsai in order to support multi-band operation.
Won, Tsai and Park, in combination, fails to teach the third region of the flexible display located in a first direction of the first region is widened in area and the flexible display is switched from a first state into a second state, in case where the second frame moves in the first direction relative to the first frame. However, Han teaches the third region of the flexible display located in a first direction of the first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Han into view of Won, Tsai and Park in order to support multi-band operation.

Claim 9-16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 13-15 and 17-19 of Won et al. (U.S Patent No.: 11,228,093) in view of Tsai et al. (U.S. Patent No.: 10/158,381) and further in view Li et al. (US Patent No.: 10,741,916, hereinafter, “Li”), and further in view of Ono (US Pub. No.: 2020/0313714).
Regarding claim 9, Won and Tsai, in combine, fails to teach, processor controls the transceiver circuit to perform MIMO in the first band through the first antenna and the fourth antenna. However, Li teaches the processor controls the transceiver circuit to perform MIMO in the first band through the first antenna and the fourth antenna (see figures 1-2, plurality of metal frame antenna, col.5, ln.10-20, col.8, ln.6-45, it is clearly seen that the terminal device should have a controller to control the transceiver to perform Multiple- Input and Multiple-Output (MIMO) to operate the plurality of frequency band). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Li into view of Won and Tsai in order to support multi-band operation.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ono into view of Won, Tsai and Li in order to support multi-band operation.
Regarding claim 10, Ono further teaches a first front end module operably coupled to the first antenna; and a second front end module operably coupled to the second antenna and the third antenna, wherein the transceiver circuit controls the first front end module so that the first antenna transmits and receives signals of the first band, and controls the second front end module so that the second antenna transmits and receives signals of the second band and the third antenna receives the signals of the second band (see figures 2-3, switches 30, 60, Ctrl1, Ctrl2, [0088, 0143, 0151-0152]).                                    
Regarding claim 11, Ono further teaches the processor controls the transceiver circuit to maintain an EN-DC state with the 5G communication system and a 4G communication system in the second band through the second antenna and the third antenna (see figures 2-3, switches 30, 60, Ctrl1, Ctrl2, [0088, 0143, 0151-0152]).                 
Regarding claim 12, Ono further teaches the processor controls the
transceiver circuit to perform MIMO in the second band through the antenna and the second to fourth antennas while maintaining the EN-DC state in the second band through the antenna and the fourth antenna (see figures 2-3, switches 30, 60, Ctrl1, Ctrl2, [0088, 0143, 0151-0152]).                 
Regarding claim 13, Ono further teaches a first front end module operably coupled to the third antenna; and a second front end module operably coupled to the second antenna and the third antenna, wherein the transceiver circuit controls the first front end module so that the third antenna transmits and receives signals of the second band, and controls the second front end module so that the second antenna transmits and receives the signals of the second band and the third antenna receives the signals of the second band (see figures 2-3, switches 30, 60, Ctrl1, Ctrl2, [0088, 0143, 0151-0152]).                 
Regarding claim 14, Ono further teaches the processor controls the transceiver circuit to maintain an EN-DC state with the 5G communication system and a 4G communication system in the third band through the second antenna and the third antenna (see figures 2-3, switches 30, 60, Ctrl1, Ctrl2, [0088, 0143, 0151-0152]).     
Regarding claim 15, Ono further teaches the processor controls the transceiver circuit to perform MIMO in the third band through the antenna and the second to fourth antennas while maintaining the EN-DC state in the third band through the antenna and the fourth antenna (see figures 2-3, switches 30, 60, Ctrl1, Ctrl2, [0088, 0143, 0151-0152]).     
Regarding claim 16, Ono further teaches a front end module operably coupled to the second antenna and the third antenna, wherein the transceiver circuit controls the front end module so that the second antenna transmits and receives signals of the third band and the third antenna receives the signals of the third band (see figures 2-3, switches 30, 60, Ctrl1, Ctrl2, [0088, 0143, 0151-0152]).    

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 13-15 and 17-19 of Won et al. (U.S Patent No.: 11,228,093) in view of Tsai et al. (U.S. Patent No.: 10/158,381) and further in view of Hu et al. (US Pub. No.: 2018/0248253, hereinafter, “Hu”) and further in view of Kim et al. (US Patent No.: 10,075,569, hereinafter, “Kim”).
Regarding claim 20, Won, Tsai and Hu, in combination, fails to teach a dielectric mold is disposed between a metal rim on the lower region of the electronic device and the metal frame, to more reduce sizes of the first antenna and the second antenna than those when the dielectric mold is not disposed. However, Kim teaches a dielectric mold is disposed between a metal rim on the lower region of the electronic device and the metal frame, to more reduce sizes of the first antenna and the second antenna than those when the dielectric mold is not disposed (see figure 3B, non-conductive members 331-334, col.12, 12-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kim into view of Won, Tsai and Hu in order to support multi-band operation. 
Allowable Subject Matter
Claims 21-22 are allowed.
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 18, the prior art made of record fails to clearly teach or fairly suggest the feature of the third antenna is connected to or disconnected from a ground 
Regarding claim 19, the prior art made of record fails to clearly teach or fairly suggest the feature of the fourth antenna is connected to or disconnected from a ground through a switch, and wherein the fourth antenna is configured as an antenna pattern disposed on a carrier within the electronic device when the fourth antenna operates in the second band and the third band.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is                 The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

							/TUAN PHAM/                                                                            Primary Examiner, Art Unit 2649